NOT FOR PUBLICATION



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY




                                                Civil Action No. 21-395 (CCC)
MATTHEW SANDOFSKY,
individually and on behalf of all
similarly situated individuals,

                     Plaintiff,
                                                           OPINION
       v.


TURBOTENANT, a corporation,

                     Defendant.




Falk, U.S.M.J.

       This is an action brought under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.

§ 1681 et seq. Defendant claims that the case should be venued in Colorado because of a

forum selection clause. Plaintiff counters that the case should proceed in New Jersey

because the forum selection clause is part of an unenforceable contract of adhesion and

because New Jersey has a strong local interest in the case. Before the Court is
    Defendant’s motion to transfer venue to the United States District Court for the District of

    Colorado pursuant to 28 U.S.C. § 1404(a). (CM/ECF No. 7.) The motion is decided on the

    papers. Fed. R. Civ. P. 78(b). For the reasons set forth below, Defendant’s motion to

    transfer is granted.



                                               BACKGROUND 1

         Pro se Plaintiff Matthew Sandofsky (“Plaintiff”) 2 is a citizen of Massachusetts.

(Compl. ¶ 1.) Defendant TurboTenant (“TurboTenant) is a Delaware corporation with its

principal place of business in Fort Collins, Colorado. (Id. ¶ 2.) TurboTenant provides

online property management software for landlords and tenants across the country

including marketing of rental properties, tenant screening, online rental payments and

application processing for prospective tenants.

         Plaintiff alleges that TurboTenant violated the FCRA when it transmitted a

consumer report generated by TransUnion and containing allegedly inaccurate information

to a prospective landlord in New Jersey. According to Plaintiff, on August 8, 2019, after he

completed TurboTenant’s online rental application found on its Website, 3 TurboTenant

“generated a consumer report” (“report”) which compiled information from various

sources. TurboTenant transmitted the report to a prospective landlord which it used to

evaluate whether to enter into a lease with Plaintiff for a rental property located in New



1
  The following is drawn from the Complaint and the parties' briefs and declarations. Citations are largely omitted.
2
  Although proceeding pro se, it appears from the face of his Complaint that Plaintiff is an attorney.
3
  TurboTenant’s website is located at https://www.turbotenant.com/ (the “Website”).
Jersey. The report allegedly contained “injurious inaccuracies” which Plaintiff claims

TurboTenant refused to correct. Plaintiff claims that TurboTenant advised him that if he

wanted to dispute the information used to create the report, he would need to contact the

source, TransUnion, which provided the alleged inaccurate information. (Id. ¶ 4.)

       According to TurboTenant, at the time Plaintiff signed up to use TurboTenant’s

services, Plaintiff agreed to be bound by the Terms of Use appearing on TurboTenant’s

website. When filling out a rental application on the Website, potential tenants must click a

“Get Started” button, which is directly above a notice that states “By clicking the button

above you are agreeing to our Application Authorization Policy, Terms of Use, & Privacy

Policy.” (Exh. A, Declaration of Sarnen Steinbarth (“Steinbarth Decl.”) at 8.) The Terms

of Use contain a forum selection clause that requires any legal proceedings against

TurboTenant to be brought exclusively in the state or federal courts in Denver, Colorado.

Section 23 of the Terms of Use states:

       The Terms are governed by and shall be construed in accordance with the
       laws of the State of Colorado without regard to its conflict of laws rules. . . .
       [A]ny legal proceedings against us that may arise out of, relate to, or be in
       any way connected with the Website or the Terms shall be brought
       exclusively in the state or federal courts located in the City and County of
       Denver, Colorado, and you waive any jurisdictional, venue, or inconvenient
       forum objections to such courts.

(Steinbarth Decl. at Exhibit 1.)

       Plaintiff filed a putative class action Complaint on January 6, 2021, on behalf of

himself and all similarly situated individuals, asserting a violation of the FCRA.

       On April 13, 2021, TurboTenant filed the present motion to transfer the case to the
United States District Court, District of Colorado, pursuant to 28 U.S.C. § 1404(a). In

support of transfer, TurboTenant argues that the forum selection clause to which Plaintiff

agreed is valid and enforceable, and that the case should be transferred to the contractually

agreed upon venue. Defendant contends that the Supreme Court's Opinion in Atlantic

Marine Const. Co. v. U.S. Dist. Court for the W.D. of Tex., 134 S. Ct. 568 (2013), requires

transfer of this case to Colorado.

       Plaintiff opposes transfer asserting essentially two arguments: (1) that New Jersey

has a strong local interest in the case, and (2) that TurboTenant’s Terms of Service

constitute an unenforceable contract of adhesion.

                                     LEGAL STANDARD

        28 U.S.C. § 1404(a) provides federal courts with authority to transfer a case to

another district “where it may have been brought,” when doing so is “[f]or the

convenience of the parties and witnesses, or in “the interests of justice.” Id. The purpose

of the federal transfer statute is to “prevent the waste of ‘time, energy and money’ and to

protect litigants, witnesses, and the public against unnecessary inconvenience and

expense.” Ricoh Co., Ltd. v. Honeywell, Inc., 817 F. Supp. 473, 479 (D.N.J. 1993)

(quoting Van Dusen v. Barrack, 376 U.S. 612, 616 (1964)).

        “There is no definitive formula or list of factors to consider when deciding a

motion to transfer.” Landmark Fin. Corp. v. Fresenus Med. Care Holdings, Inc., 2010
WL 715454, at *2 (D.N.J. Mar. 1, 2010). However, the Third Circuit in Jumara v. State

Farm Ins. Co., 55 F.3d 873 (3d Cir. 1995), articulated certain “public” and “private”

interests implicated by Section 1404(a). Private interests include but are not limited to:

(1) plaintiff’s original choice of venue; (2) defendant’s forum preference; (3) where the

claim arose; (4) convenience to the parties in light of their financial and physical

condition; (5) availability of witnesses in each of the fora; and (6) the location of books

and records. Id. at 879. Public concerns include but are not limited to: (1) the ability of

each forum to enforce the judgment; (2) practical considerations that would make trial

more expeditious or inexpensive; (3) court congestion; (4) local interest in deciding the

controversy; (5) public policies of each fora; and (6) familiarity with state law in diversity

cases. Id.

       Where, like here, there is a forum selection clause involved, the transfer

considerations change. In Atlantic Marine, the Supreme Court held, inter alia, that:

       (1) a valid forum selection clause is an important consideration in a Section

1404(a) analysis and that a case should usually be transferred to the district specified in

the clause; and

       (2) when there is a valid forum selection clause, and a case is filed in a district

other than the one specified in the clause, the court’s Section 1404(a) transfer

considerations change in three ways: (i) the plaintiff’s choice of forum becomes

immaterial; (ii) the parties’ private interests—traditional transfer considerations—should

 not be evaluated, and should be deemed to weigh entirely in favor of the selected
forum; and (iii) the original venue’s choice of law rules do not apply. See 134 S. Ct.

568, 581-82 (2013). As the Supreme Court explained in Atlantic Marine, the presence

of a valid forum selection provision should almost always, absent “exceptional

circumstances,” result in the case proceeding in the designated forum. See Altantic

Marine, 134 S. Ct. at 581.

                                        DECISION

      The issue before the Court is clearly guided by Atlantic Marine. There is a forum

selection agreement stating that “any legal proceedings against [TurboTenant] that may

arise out of, relate to, or be in any way connected with the Website or the Terms shall

be brought exclusively in the state or federal courts located in . . .Denver, Colorado, . . .

and [the applicant] waive[s] any . . . venue . . .objections to such courts.” (Steinbarth

Decl. at Exhibit 1.) Plaintiff has filed an action alleging a single cause of action for

violation of the FCRA. (See Compl.) Absent compelling circumstances unrelated to

the private interests of the parties, this matter must be transferred to Colorado. See

Atlantic Marine, 134 S. Ct. at 581. Such circumstances are not present here. For the

reasons set forth below, transfer to the District of Colorado is appropriate.

      On the record presented, the Court finds the forum selection clause to be valid

and enforceable. A forum selection clause is generally considered “prima facie valid”

and should be enforced unless shown to be unreasonable or the result of fraud or

overreach. See, e.g., Gen. Eng'g Corp. v. Martin Marietta Alumina, Inc., 783 F.2d 352,

356 (3d Cir. 1986); see also Collins v. Mary Kay, Inc., 874 F.3d 176, 181 (3d Cir.
2017); Danka Funding. L.L.C. v. Page, Scrantom, Sprouse, Tucker & Ford, P.C., 21 F.

Supp. 2d 465, 470 (D.N.J. 1998) (forum selection clause may be set aside “only where

‘the inclusion of that clause in the contract was the product of fraud or coercion”).

“In federal court, the effect to be given to a contractual forum selection clause ... is

determined by federal not state law ... because questions of venue and the enforcement

of forum selection clauses are essentially procedural, rather than substantive, in

nature.” Jumara, 55 F.3d at 877.

       First, Plaintiff argues that the Terms of Use are an unenforceable contract of

adhesion essentially because a prospective renter cannot decline a background check by

an agency of the landlord’s choosing. (Pl. Br. at 5.) The Court appreciates that an

applicant must agree to Defendant’s Terms of Use if he wishes to use Defendant’s

online rental application. However, the landlord’s prerogative of choosing Defendant’s

online application process as a condition of rental of its property does not make

Defendant’s Terms of Use a contract of adhesion. Nor does the inclusion of a forum

selection clause make the agreement invalid. Quite to the contrary, forum selection

clauses are routinely included in all sorts of agreements, and are considered to be prima

facie valid and enforceable.

       The Court does not find Plaintiff’s argument persuasive or a grounds upon which

to find the forum selection clause invalid. Plaintiff does not argue that he was

fraudulently induced to agree to the forum selection clause or fraudulently induced to

agree to the Terms of Use generally. Although proceeding pro se, Plaintiff is an
attorney and is presumably capable of reading and agreeing to the terms at issue in this

motion. Plaintiff’s argument is insufficient to overcome the presumption that the forum

selection clause is prima facie valid and should be enforced. See Danka Funding, 21 F.

Supp. 2d at 470.

       Having concluded that the forum selection clause is valid, the Court turns to the

public interest factors to determine whether they offset the “strong presumption in favor

of enforcing forum-selection clauses.” In re: Howmedica Osteonics Corp., No. 16-

3682, 2017 WL 3482039, at *6 (3d Cir. Aug. 15, 2017). Plaintiff advances a single

argument with respect to the public interest factors — that the case should remain in

New Jersey because the state has a strong local interest in deciding this case. The Court

finds this argument unpersuasive.

       On this point, Plaintiff argues New Jersey has a strong local interest in deciding

this dispute because the Terms of Use contain an arbitration clause that TurboTenant is

likely to enforce, and application of New Jersey law regarding arbitration provisions

would, according to Plaintiff, lead to a different result than application of Colorado law.

(Pl.’s Br. 2-5.) The Court questions how interpretation of an arbitration clause presents

a local controversy that New Jersey courts would have a particular interest in deciding.

This is particularly true, given that neither party to this case is a citizen of New Jersey

and the agreement between the parties was made online. This is not an instance where

New Jersey has an interest in protecting its citizens from harm, as Plaintiff is a citizen of

Massachusetts. Nor does New Jersey have an interest in regulating any alleged
wrongdoing by a New Jersey company, as TurboTenant is a citizen of Colorado.

Essentially, this matter has little, if anything, to do with New Jersey. More importantly,

the parties agreed that Colorado law would govern the Terms of Use. (Steinbarth Decl.

at Exhibit 1, Section 23.) Thus, Colorado law would likely apply in interpreting any

arbitration provision regardless of where the case is venued.

       Another public interest factor is the desire to have the case tried before judges

familiar with the applicable law. Plaintiff asserts only one claim—violation of the

FCRA. This public interest factor is not implicated here as federal courts in both New

Jersey and Colorado are presumed to be equally “familiar with the applicable” federal

law, and no departure from that presumption is warranted here. See Liggett Grp., Inc. v.

R.J. Reynolds Tobacco Co., 102 F. Supp. 2d 518, 537 (D.N.J. 2000) (antitrust); Ricoh

Co., Ltd v. Honeywell, Inc., 817 F. Supp. 473, 486 (D.N.J. 1993) (patent). This factor

weighs in favor of transfer.

       The public interest factor of court congestion also weighs in favor of transfer.

Official Court statistics maintained by the Administrative Office of the U.S. Courts

indicate that New Jersey is one of the busiest Districts, and that New Jersey's weighted

case average is heavier than Colorado’s. See Administrative Office of the United States

Courts, Judicial Caseload Profile, Weighted and Unweighted Filings Per Authorized

Judgeship, https://www.uscourts.gov/statistics/ table/c/federal-judicial-caseload-

statistics/2020/03/31; see also McNulty v. J.H. Miles & Co., Inc., 913 F. Supp. 2d 112,

122 (D.N.J. 2012) (“[W]hen considered in relation to the lack of substantial events
occurring in this District, this factor [relative court congestion] weighs rather strongly in

favor of transfer.”). Therefore, a transfer to the District of Colorado may permit the

matter to proceed to resolution more quickly.

       On balance, the public interest factors decidedly favor venue in Colorado. For

this reason, the Court will grant Defendant’s motion.



                                      CONCLUSION

       In sum, the Court concludes that the District of Colorado is the most appropriate

forum for litigation of this case. For the reasons stated above, Defendant's motion to

transfer venue to the United States District Court for the District of Colorado (CM/ECF

No. 7) is granted. The Clerk's Office shall take no action on transfer of this case for 14

days. See L. Civ. R. 72.1(c)(1)(C). A separate Order accompanies this Opinion.




                                                   s/Mark Falk
                                                   MARK FALK
 Dated: July 6, 2021                               United States Magistrate Judge
